DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0022 line 8, delete “ODU” and replace it with --DPU--.  Paragraph 0031 discloses “AD conversion component 225”; however, the drawings do not disclose element 225.  Paragraph 0038 line 7 add “in” at the end of the line.  Paragraph 0039, line 4 delete “108” and replace it with --104--; line 7 delete the extra “that”.  Paragraph 0042 delete “220” and replace it with --122--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because, claim 9 is drawn to a machine readable medium and it covers forms of non-transitory tangible medium and transitory propagating signals per se. MPEP 2111.01 states that when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
Claims 10-16 are also rejected under 35 U.S.C. 101 for indirectly including the deficiencies noted above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 8,818,192).
With respect to claims 1, 9, Smith discloses a method of providing power to a distribution point unit connected to a plurality of user units in a telecommunications system (ONU is connected to a plurality of users CPC, see figure 4), comprising: detecting a loss of power to the distribution point unit (figure 5, col. 6 lines 49-57 discloses a microcontroller for detecting power failures at the ONU); determining that at least one user unit has backup power; selecting, based on a determination that at least one user unit has backup power (ONU receives and senses input signals and determines that a CPE has a backup power or not, Col. 1 lines 64-67-Col. 2 lines 1-20), a power mode for the distribution point unit; and implementing the power mode on the distribution point unit (Col. 5 lines 26-55; Col. 10 lines 45-54; Col. 11 lines 1-49 discloses that the ONU has a power management unit/processor with memory that implements a power failure mode to save power (col. 8 lines 29-56)).
With respect to claims 2, 10, 19, Smith discloses the method of one of the claims, wherein the step of determining comprises: monitoring a communications interface; 
With respect to claims 3, 11, 18, Smith discloses the method of one of the claims, wherein the step of determining comprises: identifying in a database that the at least one user unit has backup power.  Col. 4 lines 30-49 discloses storing in a database user’s information during a power failure, to thus identify the users that have a backup power.
With respect to claims 4-5, 12-13, Smith discloses the method of one of the claims, wherein the step of determining comprises: determining that multiple user units have backup power, wherein the step of selecting comprises: calculating the power mode based on a number of the multiple user units that have backup power.  Smith discloses detecting the signals from the CPE to thus determine that the CPEs have backup power, and a power management for controlling power consumption/save based on power received from the CPEs.
With respect to claims 6-8, 14-16, 20, Smith discloses the method of one of the claims wherein the step of calculating comprises: identifying one or more components of the distribution point unit that provide service to the multiple user units, wherein the step of implementing comprises: supplying power to the components of the distribution point unit that provide service to the multiple user units, further comprising: disabling power to components of the distribution point unit that do not provide service to the multiple user units.  Col. 8 lines 29-67 discloses detecting and deactivating/disabling power to ports that are not operational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CARLOS AMAYA/Primary Examiner, Art Unit 2836